              Case 2:16-cr-00025-TLN Document 319 Filed 07/21/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:16-CR-00025-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   VICENTE VELAZQUEZ,
15                  Defendant.
16

17          On October 7, 2020, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into between plaintiff and

19 defendant Vicente Velazquez forfeiting to the United States the following property:

20                  a.      Approximately $10,000.00 in U.S. Currency, plus any accrued interest,
21                  b.      Approximately $2,155.00 in U.S. Currency, plus any accrued interest, and
22                  c.      Approximately $46,860.00 in U.S. Currency, plus any accrued interest.
23          Beginning on October 28, 2020, for at least 30 consecutive days, the United States published

24 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

25 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

26 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

27 validity of their alleged legal interest in the forfeited property.

28          The United States sent direct written notice by certified mail to the following individuals known
                                                         1
                                                                                             Final Order of Forfeiture
                 Case 2:16-cr-00025-TLN Document 319 Filed 07/21/21 Page 2 of 2



 1 to have an alleged interest in the property:

 2                    a.    Arnoldo Jose Valle: A notice letter was sent via certified mail to Arnoldo Jose
                            Valle at 13516 Sycamore Lane, Chino, CA 91710 on October 28, 2020. The PS
 3                          Form 3811 (certified mail “green card” showing delivery of mail) was signed by
                            Arnoldo Valle on October 31, 2020.
 4
                      b.    Gabriel Luna: A notice letter was sent via certified mail to Gabriel Luna at 608
 5                          Avondale Drive, Corona, CA 92879 on October 28, 2020. The envelope was
                            returned to our office as “not deliverable as addressed, unable to forward” on
 6                          November 6, 2020.
 7                    c.    Brandy Skutley: A notice letter was sent via certified mail to Brandy Skutley at
                            4904 Ebbett Way, Empire, CA 95357 on October 28, 2020. The envelope was
 8                          returned to our office as “not deliverable as addressed, unable to forward” on
                            November 19, 2020.
 9
                      d.    Gabriel Luna: A notice letter was sent via certified mail to Gabriel Luna at 2365
10                          Chatterton Lane, Norco, CA 92860 on January 8, 2021. The envelope was
                            delivered on January 11, 2021.
11
                      e.    Brandy Skutley: A notice letter was sent via certified mail to Brandy Skutley at
12                          1924 Sanborn Road, Yuba City, CA 95993 on January 8, 2021. The envelope
                            was returned to our office as “unclaimed” on February 8, 2021.
13

14          The Court has been advised that no third party has filed a claim to the subject property, and the

15 time for any person or entity to file a claim has expired.

16          Accordingly, it is hereby ORDERED and ADJUDGED:

17          1.       A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

18 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and

19 interest of Vicente Velazquez, Arnoldo Jose Valle, Gabriel Luna, and Brandy Skutley.

20          2.       All right, title, and interest in the above-listed property shall vest solely in the name of the

21 United States of America.

22          3.       The U.S. Marshals Service shall maintain custody of and control over the subject

23 property until it is disposed of according to law.

24          SO ORDERED this 20th day of July, 2021.

25

26                                                                        Troy L. Nunley
                                                                          United States District Judge
27

28
                                                            2
                                                                                                 Final Order of Forfeiture
